Citation Nr: 1826068	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the cervical spine (previously rated as cervical strain), rated as 10 percent disabling prior to June 25, 2014, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Jason T. Dorn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  He also had periods of active duty for training (ACDUTRA) in the Army National Guard.

The appeal comes before the Board on appeal from a February 2008 rating decision issued by the Cleveland, Ohio Regional Office "Tiger Team."  Jurisdiction has subsequently transferred to the Houston RO.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

In May 2014, April 2016 and July 2017, the appeal was remanded for further development.

The Board notes that in the July 2017 decision, the following claims: entitlement to an effective date earlier than June 25, 2014, for the award of service connection for radiculopathy of the right upper extremity associated with degenerative joint disease acro clavicular joint with hypertrophy, right shoulder; entitlement to an effective date earlier than December 1, 2006, for the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder;  
entitlement to an effective date earlier than February 28, 2006, for the award of service connection for chronic right ankle pain; and, entitlement to an effective date earlier than March 23, 2010, for the award of service connection for right foot metatarsalgia, were remanded for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in January 2018; however, the Veteran did not perfect an appeal with respect to those issues.  The Board notes that a January 2018 rating decision granted earlier effective dates regarding the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder and right foot metatarsalgia.

Given the foregoing, the Board concludes that the four claims discussed above were separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over those claims and need not refer or remand those matters.  Thus, those claims are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim regarding an increased rating for his cervical spine was previously remanded in order to afford him an examination that satisfied the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59.  

Accordingly, he underwent another VA fee-based examination in October 2017.  The examiner noted that pain would significantly limit functional ability with flare ups, but did not describe such functional loss in terms of range of motion, stating she was "unable to say without speculation."  The examiner provided no additional range of motion loss findings during flare-ups and no rationale as to why the degree of change during flare-ups would be speculative.

Such violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).

Accordingly, the Board finds that another VA examination is needed before the Veteran's claim for an increased rating for cervical spine disability can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected degenerative arthritis of the cervical spine (previously rated as cervical strain).  The electronic record must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the cervical spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




